DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on September 27, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on September 27, 2022, which has been entered in the above identified application.

Claim Objections
3.	The correction to claim 1 has been approved, and the objection to the claim is withdrawn.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 6, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli (Pub. No. US 2020/0401576) in view of Block et al (Pub. No. US 2011/0183732).

5-1.	Regarding claims 1 and 11, Yerli teaches the claim comprising: a memory; and a hardware processor communicatively coupled to the memory, by disclosing a server having a processor and memory [paragraph 44].
	Yerli teaches the hardware processor configured to: receive a first physical position and a first physical orientation associated with a first physical rack located in the physical store; in response to receiving the first physical position and the first physical orientation, place a first virtual rack at a first virtual position and with a first virtual orientation on the virtual layout, wherein the first virtual position of the first virtual rack on the virtual layout represents the first physical position of the first physical rack on the physical layout and the first virtual orientation of the first virtual rack on the virtual layout represents the first physical orientation of the first physical rack on the physical layout, by disclosing that the memory includes a data store with virtual objects comprising virtual twins of real world elements [paragraph 44, lines 1-6]. Virtual twins refer to a virtual version of a real-world element which may be mapped or modeled through CAD or CAE methods, input by computer models of the real objects, or other suitable methods, and which may mirror not just the appearance but also the behavior of the real twin [paragraph 46]. A store virtual twin of a real-world store receives real-world data from connected devices and is updated in real time by the real-world data [paragraph 51]. The store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [paragraphs 52, 56]. This includes items in particular physical locations within the store (e.g., products located on one or more shelves) [paragraph 9].
Yerli teaches receive a first virtual item associated with a first physical item located on a first physical shelf of the first physical rack; in response to receiving the first virtual item, place the first virtual item on a first virtual shelf of the first virtual rack, wherein the first virtual shelf of the first virtual rack represents the first physical shelf of the first physical rack, by disclosing that the store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [paragraphs 52, 56]. This includes items in particular physical locations within the store (e.g., products located on one or more shelves) [paragraph 9].
Yerli teaches receive a second virtual item associated with a second physical item located on a second physical shelf of the first physical rack; in response to receiving the second virtual item, place the second virtual item on a second virtual shelf of the first virtual rack, wherein the second virtual shelf of the first virtual rack represents the second physical shelf of the first physical rack, by disclosing that the store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [paragraphs 52, 56]. This includes items in particular physical locations within the store (e.g., products located on one or more shelves) [paragraph 9].
Yerli teaches assign a first rack camera located in the physical store to the first virtual rack, the first rack camera configured to capture a live rack camera feed comprising the first physical rack, by disclosing that connected devices in the store include one or more cameras, wherein the cameras employ artificial intelligence-based machine vision to identify items and interactions with items (e.g., products and selection of products from the one or more shelves) [paragraph 53]. Data of elements in the store comprise real spatial data that is captured and transmitted to the store virtual twin such that the position and orientation of the objects and people within the store are mapped or sensed through the plurality of connected devices and are updated in real-time in the persistent virtual world system, enabling a user to view in real-time any change in the store [paragraph 56]. Shelves comprise connected devices (e.g. cameras) configured to identify products and selection of products from the one or more shelves, and/or to detect a set of attributes associated with the products on the shelves, and/or to use that data to update a store virtual twin and store inventory available in the at least one server [paragraph 94, lines 10-16].
Yerli teaches store the virtual layout in the memory, by disclosing that a server stores the persistent virtual world system mapped according to the real world and comprising one or more virtual twins of real world elements, the virtual twins comprising virtual data and models [paragraphs 44, 51].
Yerli teaches generate a graphical user interface configured to virtually emulate a physical shopping session of a physical person within the physical store, in conjunction with the physical person performing the physical shopping session, wherein virtually emulating the physical shopping session comprises displaying, by the graphical user interface: the virtual layout; the first virtual rack, by disclosing that data of elements in the store comprise real spatial data that is captured and transmitted to the store virtual twin such that the position and orientation of the objects and people within the store are mapped or sensed through the plurality of connected devices and are updated in real-time in the persistent virtual world system, enabling a user to view in real-time any change in the store [paragraph 56]. Shoppers within the store may select products by physically grabbing and tossing one or more products into a physical basket [paragraph 99] and then purchase those products [paragraph 63]. The store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [paragraphs 52, 56].
Yerli teaches... present the graphical user interface to a user different from the physical person; and receive, through the graphical user interface, a confirmation of an independent determination by the user indicating that the physical person purchased a physical item during the physical shopping session, by disclosing that the store virtual twin may be accessed by a user through the persistent virtual world system in virtual reality [paragraph 51, lines 15-21; paragraph 54, lines 1-8]. The user may interact with any elements comprised within the store, such as with other real users [paragraph 54, lines 10-13]. Thus, a user that is not within the physical store may access the store virtual twin to observe any elements comprised within the store. Since the position and orientation of the objects and people within the store are mapped or sensed through the plurality of connected devices and are updated in real-time in the persistent virtual world system, enabling the user to view in real-time any change in the store [paragraph 56], the user accessing the store virtual twin may observe a physical user purchasing an item.
Yerli does not expressly teach that virtually emulating the physical shopping session comprises displaying, by the graphical user interface:... a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, the rack video segment depicting the physical person interacting with the first physical rack. Block discloses a casino monitoring system that includes one or more monitoring devices, such as video cameras, that capture activities and/or conditions of a casino floor [paragraph 54]. A monitoring server controls all monitoring activities and present perceptible “captured data” of the casino floor objects on various devices for review [paragraph 55]. Additional data related to the captured objects from data sources associated with the captured objects and calculated data related to the captured objects are collected and merged with the captured data to present a data mash-up on a video casino floor map showing both captured objects and metadata presented for review on a display [paragraph 56, lines 1-13]. This includes presenting overlay objects on the video casino floor map to indicate locations where metadata can be viewed [paragraph 56, lines 13-18; paragraph 60, lines 1-7] such as showing a detailed image of a video feed [paragraph 56, lines 37-41, 52-55]. A virtual casino floor map is generated to resemble the real-life casino floor with virtualized objects representing actual objects on the real-life casino floor [paragraph 59]. Virtual characters representing actual casino patrons are generated [paragraph 59, lines 14-19] that move within the virtual casino floor map in a way that matches the movements of the actual patron [paragraph 60, lines 10-12]. These dynamic overlay objects allow the user to view the state of a wagering game, any information about the wagering game or the wagering game machine, etc. [paragraph 56, lines 30-44], including showing a detailed image of the video feed of a machine’s display [paragraph 56, lines 52-55, paragraph 95]. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and it would not be outside the realm of one of ordinary skill in the art to implement such an interface on a store with shelves and products on shelves, similar to Yerli, to monitor the on-goings within the store. 
Since Yerli already discloses providing cameras to identify products and selection of products from one or more shelves [Yerli, paragraph 94, lines 10-16], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide within the interface of Yerli, a live rack camera feed of a physical shelf, as taught by Block. This would allow a user to better observe changes within the store.

5-2.	Regarding claims 2 and 12, Yerli-Block teach all the limitations of claims 1 and 11 respectively, wherein the processor is further configured to: receive a second physical position and a second physical orientation associated with a second physical rack located in the physical store; in response to receiving the second physical position and the second physical orientation, place a second virtual rack at a second virtual position and with a second virtual orientation on the virtual layout, wherein the second virtual position of the second virtual rack on the virtual layout represents the second physical position of the second physical rack on the physical layout and the second virtual orientation of the second virtual rack on the virtual layout represents the second physical orientation of the second physical rack on the physical layout, by disclosing virtual twins of real world elements may be mapped or modeled through CAD or CAE methods, input by computer models of the real objects, or other suitable methods, and which may mirror not just the appearance but also the behavior of the real twin [Yerli, paragraph 46]. A store virtual twin of a real-world store receives real-world data from connected devices and is updated in real time by the real-world data [Yerli, paragraph 51]. The store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [Yerli, paragraphs 52, 56]. This includes items in particular physical locations within the store (e.g., products located on one or more shelves) [Yerli, paragraph 9].
Yerli-Block teach receive a third virtual item associated with a third physical item located on a third physical shelf of the second physical rack; in response to receiving the third virtual item, place the third virtual item on a third virtual shelf of the second virtual rack, wherein the third virtual shelf of the second virtual rack represents the third physical shelf of the second physical rack, by disclosing that the store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [Yerli, paragraphs 52, 56].
Yerli-Block teach receive a fourth virtual item associated with a fourth physical item located on a fourth physical shelf of the second physical rack; in response to receiving the fourth virtual item, place the fourth virtual item on a fourth virtual shelf of the second virtual rack, wherein the fourth virtual shelf of the second virtual rack represents the fourth physical shelf of the second physical rack, by disclosing that the store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [Yerli, paragraphs 52, 56].
Yerli-Block teach assign a second rack camera located in the physical store to the second virtual rack, the second rack camera configured to capture video comprising the first physical rack, by disclosing that shelves comprise connected devices (e.g. cameras) configured to identify products and selection of products from the one or more shelves, and/or to detect a set of attributes associated with the products on the shelves, and/or to use that data to update a store virtual twin and store inventory available in the at least one server [Yerli, paragraph 94, lines 10-16].

5-3.	Regarding claims 3 and 13, Yerli-Block teach all the limitations of claims 1 and 11 respectively, wherein a store identification number is assigned to the physical store, and the virtual layout is stored in the memory according to the store identification number, by disclosing that a store has an associated digital identifier stored in the at least one server, the digital identifier being retrieved by the user device from the at least one server in order to access the associated store through the persistent virtual world system [Yerli, paragraph 24].

5-4.	Regarding claims 5 and 15, Yerli-Block teach all the limitations of claims 1 and 11 respectively, wherein: the first virtual item is further associated with a first physical zone of the first physical shelf of the first physical rack; the second virtual item is further associated with a second physical zone of the second physical shelf of the first physical rack; placing the first virtual item on the first virtual shelf of the first virtual rack further comprises placing the first virtual item in a first virtual zone of the first virtual shelf of the first virtual rack, wherein the first virtual zone of the first virtual shelf represents the first physical zone of the first physical shelf; placing the second virtual item on the second virtual shelf of the first virtual rack further comprises placing the second virtual item in a second virtual zone of the second virtual shelf of the first virtual rack, wherein the second virtual zone of the second virtual shelf represents the second physical zone of the second physical shelf, by disclosing that the store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [paragraphs 52, 56].

5-5.	Regarding claims 6 and 16, Yerli-Block teach all the limitations of claims 5 and 15 respectively, wherein: a first sensor associated with a first sensor identification number is assigned to the first physical zone of the first physical shelf; a second sensor associated with a second sensor identification number is assigned to the second physical zone of the second physical shelf; and the processor is further configured to: assign the first sensor identification number to the first virtual zone of the first virtual shelf; and assign the second sensor identification number to the second virtual zone of the second virtual shelf, by disclosing that selection data and state changes in one or more physical locations within a store (e.g., on one or more shelves) are captured by sensing mechanisms on the connected devices configured to detect a set of attributes associated with the items in those locations [Yerli, paragraph 11].

6.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli (Pub. No. US 2020/0401576), in view of Block et al (Pub. No. US 2011/0183732), and further in view of Crutchfield et al (Pub. No. US 2005/0177463).

6-1.	Regarding claims 4 and 14, Yerli-Block teach all the limitations of claims 3 and 13 respectively, further comprising a display, wherein the processor is further configured to: receive the store identification number; in response to receiving the store identification number, display the virtual layout in a first region of the display, by disclosing that a store has an associated digital identifier stored in the at least one server, the digital identifier being retrieved by the user device from the at least one server in order to access the associated store through the persistent virtual world system [Yerli, paragraph 24].
Yerli-Block do not expressly teach in response to receiving an indication of an event associated with the first physical rack: display the first virtual rack in a second region of the display; and display a video from the first rack camera in a third region of the display. Crutchfield discloses a virtual representation of a store is created, including aisles, shelves, products, etc. of the store, using images from digital cameras and a computer program [paragraphs 41-42]. The virtual physical layout of the virtual representation corresponds to the real physical layout of the physical merchant store [paragraph 13, 40] which allows a shopper to locate and examine representations of the products at a computer terminal in a manner similar to how one would locate and examine their physical counterparts at the actual store [paragraph 8]. Products on shelves have positions that are identical to the products on the real store shelf [paragraph 41, lines 1-9; paragraph 42, lines 1-7; paragraph 44; paragraph 77]. A particular shelf and product may be displayed upon selection by the user [paragraph 74; figure 7]. This would allow a user to more closely examine products on a shelf. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow user selection of a virtual shelf associated with a real-world shelf, to display products on the shelf, as taught by Crutchfield. This would allow a user to more closely examine products on a shelf.
Block discloses presenting overlay objects on the video casino floor map to indicate locations where metadata can be viewed [Block, paragraph 56, lines 13-18; paragraph 60, lines 1-7]. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and could be extended to a store with shelves and products on shelves, similar to Yerli and Crutchfield, to monitor the on-goings within a store. It would have been obvious before the effective filing date of the claimed invention to modify the GUI of Yerli-Block-Crutchfield to additionally include display of a rack camera when selecting a virtual shelf. Applicant has not disclosed that displaying all three together provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with each view separately because each view provides the same information, along with the ability to view displays on a full screen for better view. Therefore, it would have been obvious to one of ordinary skill in this art to modify Yerli, in view of Block, in view of Crutchfield to obtain the invention as specified in claim

7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli (Pub. No. US 2020/0401576), in view of Block et al (Pub. No. US 2011/0183732), and further in view of Abraham (U.S. Patent No. 7,685,023).

7-1.	Regarding claims 7 and 17, Yerli-Block teach all the limitations of claims 1 and 11 respectively. Yerli-Block do not expressly teach wherein receiving the first virtual item and the second virtual item comprises receiving a file comprising a planogram. Abraham discloses using a planogram to create and present a virtual storefront [column 4, lines 2-24]. This would allow for easier generation of the virtual storefront. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a planogram when creating the virtual storefront, as taught by Abraham. This would allow for easier generation of the virtual storefront.

8.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli (Pub. No. US 2020/0401576), in view of Block et al (Pub. No. US 2011/0183732), in view of Knoblock et al (U.S. Patent No. 6,169,987), and further in view of PerfectForms (List Boxes, September 29, 2017).

8-1.	Regarding claims 8 and 18, Yerli-Block teach all the limitations of claims 1 and 11 respectively. Although Yerli-Block disclose that the store virtual twin contains virtual twins of products or other elements within the store that are kept updated with real-time, multisource data that mirrors the conditions of the store [Yerli, paragraphs 52, 56], Yerli-Block do not expressly teach wherein receiving the first virtual item and the second virtual item comprises: displaying a... list of items, the... list of items comprising the first virtual item and the second virtual item; receiving a first instruction to add the first virtual item from the... list to the first virtual shelf of the first virtual rack; and receiving a second instruction to add the second virtual item from the... list to the second virtual shelf of the first virtual rack. Knoblock discloses a system allowing users to symbolically place an article or a piece of equipment on a floor space of a building at a remote site [column 2, lines 34-41]. A piece of equipment occupying a floor space can be a configured rack comprising shelves where modules are stored on the shelves [column 2, lines 47-52]. A user can select modules from a list to add to a shelf [column 10, lines 54-65; column 11, lines 1-22]. This would give the user more control over what items are on which shelves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow user-selection of items for placement onto shelves, as taught by Knoblock. This would give the user more control over what items are on which shelves.
	Yerli-Block-Knoblock do not expressly teach that the list of items is scrollable. PerfectForms discloses that a list box displays multiple items that may be scrolled when the number of items is large. This would allow contents of large lists to remain readable and accessible when there is insufficient screen real estate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the list of items of Yerli-Block-Knoblock scrollable, as taught by PerfectForms. This would allow contents of large lists to remain readable and accessible when there is insufficient screen real estate.

9.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli (Pub. No. US 2020/0401576), in view of Block et al (Pub. No. US 2011/0183732), and further in view of Sole et al (U.S. Patent No. 10,762,249).

9-1.	Regarding claims 9 and 19, Yerli-Block teach all the limitations of claims 1 and 11 respectively. Yerli-Block do not expressly teach wherein the processor is further configured to: receive a first input; determine that the first input represents a dragging of the first virtual rack from the first virtual position to a new virtual position; in response to determining that the first input represents the dragging of the first virtual rack from the first virtual position to the new virtual position, place the first virtual rack at the new virtual position; receive a second input; determine that the second input represents a rotation of the first virtual rack from the first virtual orientation to a new virtual orientation; and in response to determining that the second input represents the rotation of the first virtual rack from the first virtual orientation to the new virtual orientation, place the first virtual rack with new virtual orientation. Sole discloses creating a layout of objects [figures 13-14]. The user can move a selected object around by dragging [column 11, lines 19-21] and rotate a selected object [column 11, line 4]. This would allow the user to more easily adjust objects in the virtual representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to drag and rotate objects within the visual representation, as taught by Sole. This would allow the user to more easily adjust objects in the virtual representation.

9-2.	Regarding claim 10, Yerli-Block-Sole teach all the limitations of claim 9, further comprising a display, wherein the processor is further configured to: display a second graphical user interface on the display, the second graphical user interface comprising the virtual layout, wherein the first input and the second input are received from the second graphical user interface, by disclosing that the store virtual twin may be accessed by users through the persistent virtual world system in virtual reality [Yerli, paragraph 51, lines 15-21; paragraph 54, lines 1-8]. A user can move a selected object around by dragging [Sole, column 11, lines 19-21] and rotate a selected object [Sole, column 11, line 4].

9-3.	Regarding claim 20, Yerli-Block-Sole teach all the limitations of claim 19, further comprising: displaying a second graphical user interface on a display, the second graphical user interface comprising the virtual layout, wherein the first input and the second input are received from the second graphical user interface, by disclosing that the store virtual twin may be accessed by users through the persistent virtual world system in virtual reality [Yerli, paragraph 51, lines 15-21; paragraph 54, lines 1-8]. A user can move a selected object around by dragging [Sole, column 11, lines 19-21] and rotate a selected object [Sole, column 11, line 4].

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1 and 11.
	Independent claims 1 and 11 have been rejected under 35 U.S.C. 103 as being unpatentable over Yerli (Pub. No. US 2020/0401576) in view of Block et al (Pub. No. US 2011/0183732). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Applicant states that dependent claims 2-10 and 12-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 11. However, as discussed above, Yerli in view of Block are considered to teach claims 1 and 11, and consequently, claims 2-10 and 12-20 are rejected.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178